 Case: 4:19-cr-01038-SRC Doc. #: 54 Filed: 04/21/21 Page: 1 of 1 PageID #: 172


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff(s),                         )
                                              )
        v.                                    )       Case No. 4:19-cr-01038-SRC-1
                                              )
 MIQUEAL HARWELL,                             )
                                              )
        Defendant(s).                         )

                                              Order

       This matter is before the Court on Defendant Miqueal Harwell’s [38] Motion to Suppress

Evidence and Statements. Pursuant to 28 U.S.C. § 636(b), the Court referred Harwell’s motion

to United States Magistrate Judge Noelle C. Collins. Judge Collins held an evidentiary hearing

on February 10, 2021. Docs. 45–48, 52. On April 1, 2021, Judge Collins issued a Report and

Recommendation, recommending that the Court deny Harwell’s Motion to Suppress Evidence

and Statements. Doc. 53. Harwell has not filed any objections to the Report and

Recommendation, and the time to do so has passed. After careful consideration, and in light of

Harwell’s failure to file objections, the Court adopts and sustains the thorough reasoning set

forth in Judge Collin’s Report and Recommendation.

       Accordingly, the Court sustains, adopts, and incorporates Judge Collin’s [53] Report and

Recommendation, and denies Defendant Miqueal Harwell’s [38] Motion to Suppress Evidence

and Statements.


       So Ordered this 21st day of April 2021.


                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                  1
